Citation Nr: 9935466	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  94-42 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Evaluation of service-connected chondromalacia of the 
left knee, currently evaluated as 20 percent disabling.

2.  Evaluation of service-connected residuals of a fractured 
right medial malleolus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the RO 
that granted claims of entitlement to service connection for 
chondromalacia of the left knee and residuals of a fractured 
right medial malleolus.  The RO assigned noncompensable 
evaluations for each disorder, effective from January 25, 
1993, the day following the veteran's separation from active 
military service.  The veteran was notified of these actions 
by a letter in April 1993.  By rating action in March 1994, 
the RO assigned a 10 percent evaluation for the left knee 
disorder.  By rating action in June 1999, the RO increased 
the rating to 20 percent for the chondromalacia of the left 
knee with traumatic arthritis, and assigned a 10 percent 
evaluation for right medial malleolus with traumatic 
arthritis.  Both increases were made effective January 25, 
1993.  Previously, this case was before the Board in May 1997 
and February 1999, when it was remanded for additional 
development.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) recently held that an 
appeal from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the issues 
on appeal as claims for a higher evaluation of an original 
award.


REMAND

The veteran contends that his left knee and right ankle 
disorders are more severe than the current ratings indicate.  
His claims are well grounded, and a review of the file 
indicates that there is a further VA duty to assist him in 
developing the facts pertinent to the claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 (1999).

The Court has expounded on the evidence required for a full 
evaluation of orthopedic disabilities.  When evaluating 
joints on the basis of limited motion, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1999).  The Court has indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.  In May 1997, the Board remanded 
the case, in part, for a VA examiner to undertake a DeLuca-
type assessment.  A VA examination was conducted in 
September 1998; however, the claims folder was not made 
available to the examiner.

In February 1999, the Board remanded the case and instructed 
the RO to forward the veteran's claims folder to the 
physician who conducted the September 1998 VA orthopedic 
examination for the opportunity to conduct a review of that 
folder.  The Board also informed the RO that if the 
September 1998 VA examiner was unavailable, then another VA 
orthopedic examination should be conducted to determine the 
nature and extent of the veteran's left knee and right medial 
malleolus.  Pursuant to the Board's remand, the claims folder 
was not forwarded to the September 1998 VA examiner.  
Instead, without any explanation as to why the September 1998 
VA examiner was not available, the claims folder was 
forwarded to a different examiner, who had never examined the 
veteran.  That examiner provided two opinions in October 1998 
and May 1999.  The latter opinion was also based on a review 
of a "scan."  The Board finds that it is unclear as to why 
the claims folder was not reviewed by the September 1998 VA 
examiner and what "scan" the May 1999 VA examiner had 
reviewed.  Because the development in the veteran's case was 
not responsive to the directives of the February 1999 remand, 
the Board finds that further evidentiary development is 
necessary.

The Court has also held that a remand by the Board confers on 
a claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
Given those pronouncements, and the fact that the development 
sought by the Board in this case was not fully completed, 
another remand is now required.  38 C.F.R. § 19.9 (1999).

For the reasons stated, this claim must be returned to the RO 
for the requested development in accordance with Stegall.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of current or past treatment for 
his service-connected left knee or right 
medial malleolus that has not already 
been made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).  

2.  The RO should forward the veteran's 
claims folder to the physician who 
conducted the VA orthopedic examination 
in September 1998 for the opportunity to 
conduct a review of that folder.  That 
physician should make any additional 
comments deemed necessary.  In the event 
that the September 1998 physician is no 
longer available or finds it necessary, 
then another VA examination should be 
conducted to determine the nature and 
severity of the veteran's disorders of 
the left knee and right medial malleolus.  
If a new orthopedic examination is 
required, then the claims folder, along 
with all additional evidence obtained 
pursuant to the request above, should be 
made available to the examiner for 
review.  The rationale for the examiner's 
opinions should be explained in detail.  
The examiner should make all findings 
necessary to determine the current 
severity of the veteran's service-
connected left knee and right medial 
malleolus.  See DeLuca, supra.  Any 
indicated studies should be accomplished.  
The examiner should record the range of 
motion observed on clinical evaluation 
for the left knee and right ankle.  Any 
pain with motion should be noted.  The 
examiner should indicate whether the left 
knee and right ankle exhibits weakened 
movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
these problems to additional loss in 
range of motion (beyond that which is 
demonstrated clinically).  If these 
determinations cannot be made, the 
examiner should so indicate.  If the 
veteran is examined at a point of maximum 
debility, this should be noted.  The 
examiner should also specify the extent, 
if any, to which pain, evidenced by the 
physical behavior of the 
veteran, results in functional loss and 
whether there is adequate pathology to 
support the level of each of the 
veteran's subjective complaints.

3.  In re-adjudicating the rating claims, 
the RO should consider whether "staged" 
ratings are appropriate.  Fenderson, 
supra.  If any benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  If the veteran 
does not appear for the examination, the 
SSOC should include reference to the 
provisions of 38 C.F.R. § 3.655 (1999).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

